Citation Nr: 0922562	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  06-29 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss. 

2.  Entitlement to an increased rating in excess of 30 
percent for injury to the ulnar nerve, palmar surface of the 
right hand. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from July 1943 to January 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania.  In pertinent part of that rating 
decision, the RO denied the benefits sought on appeal.  
  
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of increased rating for injury to the ulnar nerve, 
palmar surface of the right hand is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the Veteran's bilateral sensorineural hearing loss is related 
to service, or that it manifested to a compensable degree 
within a year following separation from active duty.


CONCLUSION OF LAW

Service connection for bilateral sensorineural hearing loss 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2008). 




REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  VA must provide such notice to the 
claimant prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ), 
even if the adjudication occurred prior to the enactment of 
the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  These VCAA notice requirements apply to all 
elements of a claim for service connection, so VA must 
specifically provide notice that a disability rating and an 
effective date will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Here, prior to the August 2005 RO decision in the matter, VA 
sent a letter to the Veteran in April 2005 that fully 
addressed all notice elements concerning his bilateral 
sensorineural hearing loss claim.  The letter informed the 
Veteran of what evidence is required to substantiate the 
claims, and apprised the Veteran as to his and VA's 
respective duties for obtaining evidence.  VA has also 
informed the Veteran how it determines the disability rating 
and the effective date for the award of benefits if service 
connection is to be awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board finds that the VCAA duty to 
notify was fully satisfied as to the Veteran's claim for 
service connection.

In addition to its duty to notify, or inform, the Veteran 
with regard to his claim, VA also has a duty to assist the 
Veteran in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the Veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran. VA provided the Veteran 
with an audiology examination in August 2006. The Veteran has 
not identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Service Connection for Bilateral Sensorineural Hearing 
Loss

Factual Background  

A review of the Veteran's service record showed that the 
Veteran served in the United States Army as light motor 
driver in an Infantry Division.  The record also shows that 
the Veteran received the Combat Infantry Badge and a Purple 
Heart for his service in the Asiatic Pacific Theatre and the 
Philippines. 

The Veteran's service treatment records included the report 
of a January 1946 discharge examination, which showed that on 
an audio evaluation the Veteran's hearing measured at 15/15, 
bilaterally, on spoken voice measurement.  

In March 1946, the Veteran filed claims for service 
connection for his right hand, right leg and a skin condition 
on his face.  The Veteran did not indicate that he had any 
hearing loss or problems with his hearing on that 
application.  Further, the record shows that the Veteran 
underwent VA examinations for compensation purposes in June 
1947 and March 1949, and neither of the examination reports 
shows that the Veteran complained of bilateral hearing loss.  
In the March 1949 VA examination report, the examiner 
recorded the Veteran's ears as normal.  

The Veteran's claims folder also contains his treatment 
records from VA Medical Center in Pittsburg, Philadelphia 
(VAMC) dated from January 1946 to March 1947 and from January 
2005 to November 2005.  None of the treatment records shows 
complaint, treatment or diagnosis of bilateral hearing loss.

In August 2006, the Veteran was afforded a VA audiological 
examination.  The VA examiner diagnosed the Veteran with 
bilateral sensorineural hearing loss, and the audiogram 
results from that examination showed that the Veteran had 
bilateral hearing loss as defined by 38 C.F.R. § 3.385.  The 
examiner, however, opined that the Veteran's bilateral 
sensorineural hearing loss was not related to his military 
service.  In support of his medical conclusion, the examiner 
stated that although the Veteran has a long history of 
treatment for other medical conditions, there were no records 
regarding hearing or hearing loss.  The examiner referenced 
the Veteran's previous VA examination reports, and noted that 
none of those reports showed any complaints of hearing loss.  
The examiner also noted that the Veteran reported that his 
hearing problems began in the last five to ten years.  

The August 2006 examiner concluded the following.  "Since 
the [V]eteran has been seen at the VA and has not noted or 
documented any complaints in the past regarding his hearing 
along with aging and hereditary factors (he has brothers and 
sisters who are having hearing problems and in the process of 
or have obtained hearing aids) it would be less likely than 
not that the [V]eteran's hearing loss is related to his 
military duty." 

Legal Criteria 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2008).  Regulations also provide that 
service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury which was incurred in or aggravated by 
service.  38 C.F.R. § 3.303(d).

In addition, certain chronic diseases, including organic 
diseases of the nervous system, such as sensorineural hearing 
loss, may be presumed to have incurred during service if they 
become manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309; see also 67 Fed. Reg. 67792-
67793 (Nov. 7, 2002).

To prevail on the issue of service connection, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability. See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

In addition to the rules regarding service connection in 
general, there are additional considerations for addressing 
claims of entitlement to service connection for sensorineural 
hearing loss. 

Under the laws administered by VA, a certain threshold level 
of hearing impairment must be shown in order for hearing loss 
to be considered a disability.  Impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz 
is 40 decibels or greater; or when the auditory threshold for 
at least three of the frequencies at 500, 1,000, 2,000, 3,000 
and 4,000 Hertz are 26 decibels or greater; or when speech 
recognitions scores using the Maryland CNC test are less than 
94 percent.  
38 C.F.R. § 3.385.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2008). 

If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, 
the claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 
C.F.R. §§ 3.102 (2008).  On the other hand, if the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

Legal Analysis

The Veteran claims that his bilateral sensorineural hearing 
loss is a result of his exposure to combat artillery during 
service.  A review of the record clearly shows that the 
Veteran has a current diagnosis of bilateral hearing loss as 
defined by 38 C.F.R. § 3.385.  See August 2006 VA 
examination.   Further, there is no controversy in this case 
as to whether the Veteran was exposed to noise trauma in 
service.  His account of his exposure is credible and 
entirely consistent with the circumstances of his service.  
As a combat veteran, the Veteran is entitled to have his 
statements accepted.  38 U.S.C.A. § 1154(b).  

The evidence does not, however, show that the Veteran 
incurred a hearing impairment in service or manifested a 
continuity of symptomatology indicative of a hearing disorder 
in the first several years after discharge from military 
service.  The service medical records do not indicate that 
the Veteran complained about any hearing impairment or sought 
treatment for ear related problems while in military service.  
The January 1946 separation examination from military service 
report did not indicate that the Veteran had any hearing 
impairment.  In addition, the August 2006 VA examination 
report showed that the Veteran first noticed his hearing 
problem at the earliest in the mid-1990's, which is 
approximately five decades beyond the one year presumptive 
period for hearing loss.  38 C.F.R. §§ 3.307, 3.309. 


Further, this large evidentiary gap between the Veteran's 
discharge from service and the first complaint of hearing 
loss goes also against an award of service connection on a 
direct basis.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 200) (the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is evidence against a claim of service 
connection).  In addition, the August 2006 VA examiner 
provided a medical opinion against the Veteran's claims that 
his hearing loss is etiologically related to service, and the 
examiner supported his conclusion by the evidence in the 
claims file and the Veteran's subject history of his hearing 
loss.  Accordingly, the Board finds this evidence is highly 
probative.  Further, the claims file does not contain any 
competent medical evidence that would indicate the Veteran's 
current hearing loss is related to loud noise exposure in 
service.

The Board notes that the Veteran can competently offer an 
account of observable symptoms, such as in this case, the 
Veteran's observation that he has difficulty hearing and when 
he first noticed having problems with his hearing.  See 
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  His lay 
assertions do not, however, constitute competent evidence of 
a medical nexus opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  As discussed above, the only 
competent medical evidence of record asserts that the 
Veteran's bilateral sensorineural hearing loss is not related 
to his military service.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of service connection for bilateral hearing loss. 
Consequently, the benefit-of-the- doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Entitlement to bilateral sensorineural hearing loss is 
denied. 


REMAND

The Veteran claims entitlement to an increased rating in 
excess of 30 percent for disability due to his service-
connected injury to the ulnar nerve, palmar surface of the 
right hand.  As is explained below, the Board finds that (1) 
VA must provide the Veteran with additional notice pertaining 
to his claim, and (2) that additional development is 
necessary prior to adjudication of this claim. 

First, a remand is required in this case to ensure that there 
is a complete record upon which to decide the Veteran's claim 
so that he is afforded every possible consideration.  VA has 
a duty to make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2008).  

While the Veteran's claim was pending, the United States 
Court of Appeals for Veterans Claims (Court) has refined its 
interpretation of the pertinent statutes which require notice 
to claimants of what type of evidence may substantiate 
claims. Regarding a claim for an increased disability rating, 
VA must notify the Veteran that the evidence required to 
substantiate the claim includes evidence demonstrating a 
worsening or increase in the severity of the disability and 
the effect that worsening has on the Veteran's employment and 
daily life, general notice that a disability rating is 
determined by application of the relevant Diagnostic Code, of 
criteria required under the applicable Diagnostic Code or 
under alternate Diagnostic Codes which would not be satisfied 
if the Veteran demonstrated a noticeable worsening and 
effects of such worsening on employment and daily life, and 
of the types of medical and lay evidence which may be 
relevant to substantiate such contentions. See Vazquez- 
Flores v. Peake (Vazquez), 22 Vet. App. 37 (2008).  In this 
case, the Veteran has not received the sort of specific 
notice required by Vasquez-Flores.

Second, a remand is necessary for a VA examination to 
determine the current level of the Veteran's disability.  The 
Veteran was last afforded a VA psychiatric examination in 
April 2005; however, in the November 2005 notice of 
disagreement, the Veteran has asserted that his disability 
has worsened.  As the examination is over four years old, and 
the Veteran has asserted that his condition has worsened, a 
new VA examination to determine the current severity of the 
service connected disability is warranted.

Prior to any examination, the agency of original jurisdiction 
(AOJ) should ask the Veteran to identify any outstanding 
records of pertinent private treatment, and obtain those 
records, as well as any outstanding VA records of pertinent 
treatment.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  In compliance with 38 U.S.C.A. § 
5103A(a), 38 C.F.R. § 3.159(c), (d) and 
Vasquez-Flores, the agency of original 
jurisdiction must provide the Veteran with 
a notice letter that: informs him of the 
information and evidence not of record 
that is necessary to substantiate his 
claim; informs him of the information and 
evidence that VA will seek to provide; 
informs him of the information and 
evidence he is expected to provide; 
advises him of the criteria for 
establishing a disability rating and 
effective date of award; notifies him 
that, to substantiate his claim, he must 
provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of 
service-connected disabilities currently 
on appeal, the effect that worsening has 
on his employment and daily life; provides 
him with the appropriate Diagnostic Codes 
for rating each disability currently on 
appeal; and notifies him that, should an 
increase in disability be found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 
noncompensable to as much as 100 percent 
(depending on the disability involved), 
based on the nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life.

2.   By appropriate means, and with any 
necessary assistance from the Veteran, the 
AOJ should seek to identify and obtain any 
VA and/or private records of pertinent 
medical treatment that are not yet on 
file.

3.  Once all the available evidence has 
been associated with the claims folder, 
the RO should then schedule the Veteran 
for VA examination to determine the 
current severity of his disability due to 
his service-connected injury to the ulnar 
nerve, palmar surface of the right hand. 
The examiner must conduct all necessary 
tests to ascertain the manifestations, if 
any, of the Veteran's conditions, to 
include but not limited to, range of 
motion testing, neurological testing and 
functional loss assessment.  To the extent 
feasible, the examiner should distinguish 
between symptoms due to service-connected 
disability and those due to other causes.

Considering all clinical findings, the 
examiner should provide an assessment as 
to whether impairment caused by the 
service-connected injury to the ulnar 
nerve, palmar surface of the right hand is 
best characterized as resulting in mild, 
moderate, or severe incomplete paralysis; 
or complete paralysis of the ulnar nerve.  
See 38 C.F.R. § 4.124a, Diagnostic Code 
8516.

The claims folder must be reviewed by the 
examiner and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation, 
resolving any conflicting medical opinions 
rendered and specifically addressing what, 
if any, affects the disability has on the 
Veteran's daily activities.  If the VA 
examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.

4.  Thereafter, the AOJ should review the 
claims file to ensure that all the 
foregoing requested development is 
completed, and arrange for any additional 
development indicated.  The AOJ should 
then readjudicate the claims on appeal.  
If any benefit sought remains denied, the 
AOJ should issue an appropriate SSOC and 
provide the Veteran and his representative 
the requisite time period to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order. No action is required of the 
appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
The Board will take this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, 
as well as any other development deemed necessary, is needed 
for a comprehensive and correct adjudication of his claim.  
His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


